 



Exhibit (10)(p)
2006 Compensation Arrangements
On February 9, 2006, the Compensation Committee of the Board of Directors of
Vulcan Materials Company (the “Company”) approved the annual base salaries
effective March 1, 2006, the short term incentive payments (cash performance
bonus) for 2005, and payments for previously granted performance share units for
the three-year period ending December 31, 2005, for executive officers of the
Company. The compensation for the CEO was ratified by the Board of Directors.
Salary and Cash Bonus
The Compensation Committee authorized the payment of annual bonus awards to each
of the Company’s executive officers for the year ended December 31, 2005 under
the Vulcan Materials Company Executive Incentive Plan (“EIP”) or the Management
Incentive Plan (“MIP”). No executive may participate in both plans concurrently.
The annual incentive awards, shown on the table below, were made within the
maximum payable established under the Plans and were based on achieving
previously established financial objectives. The EIP is intended to ensure the
tax deductibility of the bonus for the Company. Total incentive payments to
executive officers participating in the EIP in any year cannot exceed 4% of
consolidated net earnings in excess of 6% of net capital for the prior year.
Total payments under the MIP in any year cannot exceed 10% of consolidated net
earnings in excess of 6% of net capital for the prior year.
The following table sets forth the annual base salary and cash bonus for the
executive officers who will be included as the Named Executive Officers in the
Company’s 2006 proxy statement. Please note that any changes to base salaries do
not become effective until March 1 of each year. Consequently, the 2005 base
salary shown in the table below is a higher amount than the actual salary earned
from January 1 through December 31, 2005. The actual salary earned for 2005 is
the amount that will be reflected in the Summary Compensation table in Vulcan’s
Proxy Statement for its 2006 Annual meeting.

                                              New Base                    
Salary   Bonus Named Executive   Title   Year   ($)   ($)
James, Don
  Chairman and Chief Executive Officer     2006       1,125,000       2,700,000
 
 
        2005       1,060,000       1,400,000    
Badgett, Mac
  Senior Vice President, Construction Materials     2006       445,000      
400,000  
 
        2005       425,000       280,000    
Denson, Bill
  Senior Vice President, General Counsel and Secretary     2006       360,000  
    475,000  
 
      2005       345,000       250,000    
Sansone, Dan
  Senior Vice President, Chief Financial Officer and Treasurer     2006      
445,000       563,000  
 
        2005       430,000       220,000    
Smack, Jim
  Senior Vice President, Construction Materials     2006       440,000      
393,000  
 
        2005       425,000       260,000  

 



--------------------------------------------------------------------------------



 



Long-Term Incentive Award Payments
The Compensation Committee also authorized payments to the Company’s executive
officers for the Performance Share Units previously granted pursuant to the
Company’s 1996 Long-Term Incentive Plan. The payments were based on internal
performance measures along with changes in the market value of our common stock
and total shareholder return versus a preselected comparison group.
The following table sets forth the amount earned for the previously granted 2003
Performance Share Units for the period ending December 31, 2005. Note that the
value will be paid in approximately 50% cash and 50% stock.

                                          Performance   Original   Units   Value
Named Executive   Title   Period   Grant   Earned   ($)
James, Don
  Chairman and Chief Executive Officer   1/1/2003 -
12/31/2005     37,000       58,534       4,623,601  
Badgett, Mac
  Senior Vice President, Construction Materials   1/1/2003 -
12/31/2005     7,000       9,667       763,596  
Denson, Bill
  Senior Vice President, General Counsel and Secretary   1/1/2003 -
12/31/2005     4,600       7,277       574,810  
Sansone, Dan
  Senior Vice President, Chief Financial Officer and Treasurer   1/1/2003 -
12/31/2005     3,600       5,112       403,797  
Smack, Jim
  Senior Vice President, Construction Materials   1/1/2003 -
12/31/2005     4,100       5,662       447,241  

 